Citation Nr: 0301697	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  By rating decision in April 1981, entitlement to service 
connection for nervous condition, chronic undifferentiated 
schizophrenia was denied; the veteran did not initiate an 
appeal.

3.  The evidence submitted since the April 1981 rating 
decision pertinent to the claim for service connection for 
schizophrenia does not bear directly and substantially on the 
specific matter under consideration because it is cumulative 
and redundant or immaterial; it is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The April 1981 RO decision, which denied new and material 
evidence to reopen service connection for nervous condition, 
chronic undifferentiated schizophrenia is final.  38 U.S.C. 
§ 4005 (c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).

2.  New and material evidence has not been submitted since 
the April 1981 RO decision pertinent to the claim of service 
connection for schizophrenia and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claims currently before the Board.  That is, by way of 
the October 2001 rating decision, the March 2002 statement of 
the case (SOC), and the August 2002 supplemental SOC, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The RO through an August 2001 letter 
advised the veteran of the evidence of record and the 
respective parties' responsibilities in securing evidence.  A 
VA psychiatric examination was not provided because a review 
of the record reveals no established event, injury, or 
disease or symptoms of a disease in service that may be 
presumptively service connected.  The Board also notes that 
the veteran has had the opportunity to submit evidence and 
argument in support of his appeal, including giving testimony 
at a personal hearing.  Since the RO has provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  
(West 1991 & Supp. 2002).  In order to show a chronic disease 
in service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the April 1981 rating decision, the record 
included service medical records, W.F.S. Hospital, and a VA 
compensation and pension (C&P) psychiatric examination.  

Service medical records reveal that the veteran underwent an 
enlistment and a discharge examination and was evaluated for 
anxiety complaints.  The enlistment examination, occurring in 
April 1962, reflected a normal clinical evaluation, including 
psychiatric.  The Report of Medical History indicates that 
the veteran denied currently having or having had any nervous 
trouble of any sort, depression, or excessive worry.  A note 
from the flight surgeon's office, dated in October 1963, 
reveals that the veteran was screened for a sensitive 
position and no medical information in his records precluded 
assignment to a sensitive position.  Notes from February and 
March 1964 indicate that the veteran complained of a 
fluttering heart and pain in his left shoulder while he was 
on guard duty.  The impression in February 1964 was that it 
was probably psychogenic and not of enough importance to 
remove the veteran from the Human Reliability Program.  When 
the veteran returned in March with the same physical 
complaints with additional complaints of insomnia, anxiety 
over his role as a supervisor, and a recurrent desire to 
flee, the impression was anxiety state.  The veteran was 
temporarily removed from his sensitive position in March.  
After further evaluation in April 1964, the veteran still 
appeared to be troubled, but able to serve well within the 
Air Force.  He became permanently disqualified from a 
sensitive position in May 1964.  His discharge examination, 
occurring in May 1966, indicates a normal clinical 
evaluation, including psychiatric.  The Report of Medical 
History indicates that the veteran denied depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.

Records from W.F.S. Hospital show admission for anxiety 
reaction and personality disorder, passive dependent, from 
February 1972 to April 1972.  The Social Work Discharge 
Summary discloses that he was first admitted in December 1970 
with a diagnosis of depressive neurosis and discharged after 
approximately 30 days in an improved condition.  The summary 
indicates that he was subsequently admitted in September 1971 
for depressive neurosis and passive dependent personality and 
discharged after approximately 72 days in an improved 
condition.  Records show a fourth hospitalization in October 
1972.  At that time the veteran's chief complaints included 
hearing voices and thinking someone was trying to kill him, 
and suicidal thoughts.  He was diagnosed with schizophrenia, 
chronic undifferentiated and discharged in January 1973.

The report of the VA C&P neuropsychiatric examination of 
April 1981 confirms the diagnosis of schizophrenic reaction, 
chronic undifferentiated type.  The examining physician 
reviewed the veteran's service medical records; the report is 
silent as to any connection between service and the current 
diagnosis of schizophrenia.

Since the April 1981 rating decision, the veteran has 
submitted the following additional evidence in connection 
with his service connection claim for schizophrenia:  a 
letter from O.L.M., the veteran's mother; VA outpatient 
records from 1997 to 2001; and, testimony from an August 2002 
local hearing.

O.L.M. wrote in May 1981 that she observed that the veteran 
was cranky, depressed, and never at home other than to sleep.  
She indicated that he told her that he had been drinking 
heavily ever since he came from the service to try to get rid 
of the depression and worries in his mind.  She observed that 
he withdrew from everyone except for two or three young men 
friends.

VA records show an admission in July 2000 for a self-
inflicted gunshot wound to the left chest wall.  The veteran 
was transferred from a civilian facility in stable condition.  
He denied suicidal ideation at the time of admission, but 
reported that he was "very depressed" and actively hearing 
voices that were loud and persecutory in nature.  Hospital 
course included starting the veteran on Clozaril.  By the 
time of discharged, the voices were completely absent 50 
percent of the time and remained as "low-level background 
noise" the rest of the time.  The diagnosis was 
schizophrenia, chronic undifferentiated.

The veteran and his brother gave personal testimony at a 
Decision Review Officer (DRO) hearing in August 2002.  The 
veteran's testimony indicates as follows:

The veteran's performance in basic training was outstanding 
and he did well in his special training for air police.  
(Transcript (T.) at pp. 4-5).  When he became an air 
policeman, he was put in charge of three or four men; "they 
put the pressure on me because I had to watch them."  
Because of this, he became depressed and suffered trying to 
get the men to do right.  A doctor told him that he was going 
to be reassigned to clerical duties in the orderly room.  He 
had no counseling with mental health professionals or his 
superiors and there was no discussion of him separating from 
service.  He did well as a clerk most of the time.  He had 
lots of friends and got along well with his co-workers and 
his supervisor.  He separated with no mention of mental 
problems.  (T. at pp. 6-7).  

After service the veteran returned to his hometown and worked 
at various jobs:  policeman for 10 months (T. at p. 9), 
fireman for three years (T. at p.10), laborer at a gas 
station (T. at p. 9), laborer at a golf course (T. at p. 11), 
and an orderly at a rest home (T. at p. 12).  He worked well 
as a fireman for three years, but then started to hear voices 
about 1970 and was forced to quit.  He had not heard voices 
before that.  He was hospitalized for 90 days then (T. at p. 
10) and was hospitalized again after a suicide attempt.  He 
qualified for social security about 1971.  He started 
outpatient treatment with a local MHMR (mental health/mental 
retardation) clinic and then began treatment at Dallas VA 
medical center (VAMC) when he moved to Dallas and has been 
going there ever since.  (T. at p. 13).  He attempted suicide 
three years ago by shooting himself.  He continues to hear 
voices.  (T. at p. 14).  The veteran thinks he was born with 
schizophrenia because he had trouble coping with things.  (T. 
at p. 21).

The veteran's brother testified briefly.  His testimony 
indicates as follows:  His and the veteran's father was 
treated for schizophrenia, paranoia at Wichita VAMC for at 
least 10 years.  (T. at p. 15).  When he and the veteran were 
five and six years old respectively, their father beat and 
shot their mother and she was "an emotional wreck" the 
remainder of her life.  (T. at p. 16).  The veteran told him 
that the Air Force asked him if he'd like to see a 
psychiatrist and the veteran said no.  He thinks the veteran 
was afraid to ask for help.  (T. at p. 18).  Because the 
veteran grew up in "a very nervous household," there was no 
one capable of seeing the problems and having them checked 
out.  The veteran learned to cope, to handle things and so he 
did not ask for help.  (T. at p. 21).

II.  Analysis

The veteran contends that he should be service connected for 
schizophrenia because he was having trouble with disciplining 
people in the service, e.g. he let them slide and he would do 
their work.  According to the veteran, this situation caused 
depression and he feels that these bouts of depression were 
the beginning of his illness.  (T. at p. 20).  

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The evidence presented by the veteran since the April 1981 
rating decision is either cumulative and redundant or does 
not bear directly and substantially on the matter of service 
connection for schizophrenia.  The VA medical records 
provided an update of treatment, but they do not establish 
any essential fact that was not already of record.  
Specifically, the recently submitted VA records only confirm 
the current diagnosis of schizophrenia, chronic, 
undifferentiated; they do not offer any evidence that 
schizophrenia had its onset in service or preceded service 
and was aggravated during service.  The veteran's testimony 
describing his difficulties in service and the onset of 
auditory hallucinations several years after leaving service 
essentially duplicates the pertinent information previously 
provided in his service medical records and W.F.S. Hospital 
records.  His assertion that his anxiety state in service was 
the beginning of his schizophrenia does not represent 
competent evidence.  The Court has held that a layperson is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  O.L.M.'s May 1981 
statement that she observed that the veteran was having 
trouble with depression and excessive worries after he 
returned from the service is new, but it does not bear 
substantially and directly on the matter of service 
connection for schizophrenia.  While O.L.M. was competent to 
describe symptoms of depression or worry and to relate what 
the veteran might have discussed with her, these symptoms 
have not been shown to relate directly to the veteran's 
current diagnosis of schizophrenia.  According to the 
Diagnostic Criteria from DSM-IV (American Psychiatric 
Association1994), the characteristic symptoms of 
schizophrenia, undifferentiated type are as follows:  (1) 
delusions, (2) hallucinations, (3) disorganized speech, (4) 
grossly disorganized or catatonic behavior, and (5) negative 
symptoms, i.e., affective flattening, alogia, or avolition.  
The symptoms described by O.L.M. appear consistent with the 
veteran's discharge diagnoses from hospitalizations in 1970 
and 1971, not his current diagnosis of schizophrenia, chronic 
undifferentiated.  Having reviewed all the evidence submitted 
since the April 1981 rating decision, the Board finds no new 
and material evidence to reopen the claim for service 
connection for schizophrenia.

In reaching this determination the Board has considered the 
benefit of the doubt doctrine, however, this doctrine may 
only be applied where the evidence for and against the claim 
is in approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the doubt 
doctrine does not assist the appellant in such circumstances.  
38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for schizophrenia, 
the claim remains denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

